—Order and judgment unanimously reversed, on the law, without costs, and summary judgment granted, in accordance with the following memorandum: Special Term erred in granting plaintiff summary judgment, declaring that defendants were equitably estopped from refusing to pay for physical therapy provided to his birth-injured son by therapists not qualified under the benefit plan pursuant to collective bargaining agreements between Chrysler and the UAW because a prior plan administrator had paid those therapists for some *975eight years. Plaintiff was given notice in advance that payments to those therapists would cease. Furthermore, covered sources of physical therapy exist, and the only possible prejudice shown was that the original therapists’ staff had good rapport with the boy and that he had shown improvement. This falls far short of the unconscionable injury to plaintiff required to justify equitable estoppel (see, American Bartenders School v 105 Madison Co., 59 NY2d 716). Accordingly, defendants are entitled to judgment declaring that they are not estopped from denying plaintiff’s claim for physical therapy benefits under the benefit plan (see, Holliswood Care Center v Whalen, 58 NY2d 1001, 1004). (Appeal from order and judgment of Supreme Court, Onondaga County, Tenney, J.—declaratory judgment.) Present—Dillon, P. J., Callahan, Doerr, Boomer and Pine, JJ.